Citation Nr: 0933851	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).

The issues of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), and entitlement to service connection for 
hepatitis C are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1.  An April 1987 rating decision denied the veteran's claim 
of entitlement to service connection for a nervous condition 
to include schizophrenia and PTSD.

2.  Evidence associated with the claims file since the April 
1987 rating decision includes relevant service department 
records that existed and had not been associated with the 
claims file when VA first decided the claim.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service.


CONCLUSIONS OF LAW

1.  The evidence received since the April 1987 rating 
decision is new and material, and therefore, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened.  38 U.S.C.A. §§ 5103A, 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  Hypertension was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Psychiatric Disorder

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim regarding whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a psychiatric disorder, to include 
PTSD, as the Board is taking action favorable to the veteran 
by reopening the claim.  As such, this decision poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

An unappealed rating decision in October 1974 denied service 
connection for a psychiatric disorder, characterized as 
emotional instability, on the basis that it was not a 
disability for VA purposes.  An unappealed rating decision in 
April 1987 denied the veteran's claim of entitlement to 
service connection for a nervous condition to, include 
schizophrenia and PTSD, on the basis that the medical 
evidence of record did not provide a diagnosis of PTSD.  The 
relevant evidence of record at the time of the April 1987 
rating decision consisted of the veteran's service treatment 
records, an August 1974 VA hospital discharge summary, and a 
March 1987 VA psychiatric consultation report.
 
The veteran did not file a notice of disagreement after the 
April 1987 rating decision.  Therefore, the April 1987 rating 
decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.  
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

In October 2003, a claim to reopen the issue of entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, was received.  The relevant evidence of record received 
since the April 1987 rating decision includes the veteran's 
service personnel records, VA outpatient medical records 
dated from May 1974 to January 2001, and a transcript of a 
May 2009 hearing before the Board.

Notwithstanding the above discussed requirements, if, at any 
time after VA issues a decision on a claim, VA receives or 
associates with the claims folder relevant service department 
records that existed, but were not of record, at the time of 
the initial adjudication, VA must reconsider the claim.  38 
C.F.R. § 3.156(c).  In this case, the veteran's service 
personnel records qualify as service department records that 
existed, but were not of record, at the time of the initial 
adjudication.  Furthermore, the Board notes that the service 
personnel records are relevant to the claim on appeal, as 
they show that the veteran was awarded the Combat Infantryman 
Badge, but that it was never issued to him.  This award was 
not indicated on his DD-214 and accordingly these new records 
have a direct impact on verification of combat stressors 
related to PTSD.  Accordingly, the new evidence satisfies the 
requirements of 38 C.F.R. § 3.156(c) and the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened.

Hypertension

With respect to the veteran's hypertension claim, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Prior to initial adjudication, letters dated in May 2004 and 
June 2004 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran's service treatment records and 
VA medical treatment records have been obtained.  VA 
examinations have not been accorded the veteran, because 
there is no medical evidence that the veteran had 
hypertension during military service.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The veteran's service treatment records are negative for any 
diagnosis of hypertension.

After separation from military service, a December 2002 VA 
outpatient medical report stated that the veteran had a past 
history of hypertension.  After physical examination, the 
plan stated that the veteran was prescribed medication for 
his blood pressure.  The medical evidence of record shows 
that hypertension has been consistently diagnosed since 
December 2002.

In a transcript of a May 2009 hearing before the Board, the 
veteran's representative stated that the veteran's 
hypertension was first diagnosed in 2002.

The medical evidence of record does not show that the 
veteran's currently diagnosed hypertension is related to 
military service.  While the veteran has a current diagnosis 
of hypertension, there is no evidence of record that it was 
diagnosed prior to 2002, over 30 years after separation from 
active military service.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  In 
addition, there is no medical evidence of any kind that 
relates the veteran's currently diagnosed hypertension to 
military service.

The veteran's statements alone are not sufficient to prove 
that his currently diagnosed hypertension is related to 
active military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that his currently diagnosed hypertension is 
related to active military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, there is no medical evidence of 
record which relates the veteran's currently diagnosed 
hypertension to military service.  As such, service 
connection for hypertension is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record which relates the veteran's currently 
diagnosed hypertension to military service, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

As new and material evidence has been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
to include PTSD, is reopened; to this extent the appeal is 
allowed.

Service connection for hypertension is denied.


REMAND

The veteran seeks service connection for a psychiatric 
disorder, to include PTSD.  The veteran's service treatment 
records include a diagnosis of "emotional instability" and 
the post-service medical evidence includes multiple diagnoses 
of various psychiatric disorders.  In addition, the veteran's 
service personnel records show that he was awarded the Combat 
Infantryman Badge, which is sufficient to show that the 
veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).  The evidence 
of record shows that the veteran has never been provided with 
a VA medical examination.  As such, a medical examination is 
in order to determine the existence and etiology of any 
currently diagnosed psychiatric disorder.  38 C.F.R. §§ 
3.159, 3.326 (2008); see Littke v. Derwinski, 1 Vet. App. 90, 
93 (1990).

The veteran also seeks service connection for hepatitis C.  
Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02), dated April 17, 2001.  The medical evidence record 
shows that the veteran has a current diagnosis of hepatitis 
C.  The evidence of record shows that the veteran was a 
combat infantryman and claims to have been exposed to the 
blood of wounded people during military service, as well as 
receiving vaccinations with air guns and sharing razors with 
other soldiers.  The evidence of record also shows that the 
veteran has a reported history of intravenous and intranasal 
drug use, both during military service and after separation 
from military service, a blood transfusion in the 1980s, and 
tattoos obtained prior to military service and during 
military service.  As the veteran has in-service and 
post-service risk factors, and because the Board cannot make 
its own medical judgments, a remand is necessary in order to 
secure an opinion as to whether the veteran's hepatitis C was 
incurred in active military service.

Accordingly, the case is remanded for the following actions:

1.	The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.	The RO must make arrangements to obtain 
a VA medical opinion as to the etiology 
of any psychiatric disorder found.  The 
claims file and a copy of this remand 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in 
detail.  All tests or studies necessary 
to make this determination must be 
conducted.  Thereafter, based upon 
review of the service and post-service 
medical records, the examiner must 
provide an opinion as to whether any 
diagnosed psychiatric disorder is 
related to the veteran's period of 
military service.  If a diagnosis of 
PTSD is found to be warranted, the 
examiner must specifically state 
whether the PTSD was caused by an 
in-service combat stressor.  If any of 
the above requested opinions cannot be 
made without resort to mere 
speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of his currently diagnosed hepatitis C.  
The claims file must be provided to and 
reviewed by the examiner.  All tests or 
studies necessary to make this 
determination must be ordered.  
Thereafter, based upon review of the 
available evidence, the examiner must 
provide an opinion as to the etiology 
of the hepatitis C infection.  The 
examiner must list and discuss all of 
the veteran's documented risk factors.  
The examiner should rank the documented 
risk factors relative to the 
probability that any current confirmed 
hepatitis C infection is etiologically 
related to the risk factor.  In 
particular, the reviewer should address 
the veteran's tattoos, in-service 
exposure to blood, in-service sharing 
of razors, in-service drug use, 
post-service drug use, and post-service 
blood transfusion.  If such 
determinations cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	After completing the above actions, the 
RO must readjudicate the veteran's 
claims, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


